Title: IV. First Report on Petition of Zebulon Butler, [21 January 1784]
From: Committee of the Continental Congress
To: 


          
            [21 Jan. 1784]
          
          The Committee to whom were referred the resolutions of the General assembly of Connecticut and the letter and proclamation of Govr. Trumbul desiring a revision of the sentence of the judges formerly appointed to hear and finally determine the controversy between that state and the state of Pennsylvania concerning the boundaries and jurisdiction of the said states on the Western side of the Delaware; also that a court may be instituted for determining the private right of soil within the said territory; and notifying that the said state of Connecticut claims jurisdiction over all the lands between Pennsylvania and the Missisipi from 41°. to 42°-2″ Northern latitude; and the petition of Zebulon Butler and others, inhabitants within the territory late in dispute between the said states complaining that they are disturbed in their private right of soil and praying in like manner the institution of a court for determining the same, have agreed to the following report.
          It appears to your Committee that the controversy between the states of Pennsylva and Connecticut for territory on the Western side of Delaware river alledged to be within both their boundaries was originated in Congress so early as the 5th. day of Octob. 1775, and was frequently and much agitated therein from that time to the 3d. day of Nov. 1781.
          That the state of Pennsva did then petition Congress that the same might be determined according to the 9th. Article of Confederation.
          That Congress did on the 14th. day of the same month direct a notification to the state of Connecticut of the petition from Pennsylvania, and assign a day for proceeding thereon.
          That the same was regularly proceeded on according to the 9th. Article of the Confederation, and that the judges met at Trenton on the 12th. day of Nov. 1782 to hear and determine the same.
          That a fair, full, and patient hearing of the parties by their agents, was given, and mature consideration had by the said court from the said 12th. day of Nov. day by day without intermission till the 30th. day of Dec. when final sentence was pronounced: that this sentence was with the unanimous concurrence of the said judges.
          
          That no improper biass or conduct in the judges or any of them is suggested or supposed.
          That the said 9th. Article of the Confederation declares that the sentence of such a court shall be final and conclusive.
          Resolved therefore that the said sentence ought not to be revised.
          Resolved that a court should be instituted according to the said 9th. Article of the Confederation for determining the private right of soil so far as the same is by the said article submitted to the determination of such a court.
        